DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 20 JUL 2022 election with traverse of Invention II, memory devices described in claims 13-22, is acknowledged. Applicants assert that: 1. search and examination of entire application can be made without serious burden; 2. Restriction Requirement and or Election of Species are optional; and 3. applicants should not incur additional costs associated with multiple filings. REM page 7 of 8.
Applicants’ assertions 1-3 are not persuasive because a serious search and examination burden exists because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and (c) the inventions require a different field of search (e.g., searching different classes/subclasses or e-resources, or using different search queries). See 27 MAY 2022 Requirement for Restriction/Election. Accordingly, the requirement is still deemed proper and thus made FINAL. 
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1 OCT 2020 and 3
JAN 2022 were filed before the mailing of a first Office action on the merits. The submissions follow the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 16-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 14, describes, inter alia, “the conductive line.” See line 5. The description renders claim 14 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 14. The described portion is amenable to multiple plausible constructions because the relationship, e.g., independent or related, is indefinite between the description and earlier recited elements. For example, “conductive lines” of claims 13 and 14. To which of the “conductive lines” does “the conductive line” refer? Applicant is reminded that claims with uncertain boundaries, i.e., claims that are not precise, clear, correct, and unambiguous, fail to inform the public of what constitutes infringement of the claim.
Claim 16 recites, inter alia, “the horizontally oriented access devices.” The recitation renders claim 16 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 16. The recited portion is amenable to multiple plausible constructions because the relationship, e.g., independent or related, is indefinite between the recitation and earlier recited elements. For example, parent claim 13 does not include “horizontally oriented access devices”. See line 2 of claim 14. Applicant is reminded that ambiguity in claim scope fuels conflict.
Claims 17 and 18, describe, inter alia, “each access device.” The description renders claims 17 and 18 indefinite in meaning and scope because claims 17 and 18 depend from independent claim 13, which does not include the described portion. See line 2 of claim 14. Claims 14 and 16-18 have been interpreted in view of the specification without improperly importing limitations from the specification into claims 14 and 16-18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-20 are rejected under 35 U.S.C. 103 as obvious over Williamson et al. (US 10147638; below, “Williamson” – 3 JAN 2022 IDS noted reference) as evidenced in or in view of Pellizzer et al. (US 20170033042; below, “Pellizzer” – 3 JAN 2022 IDS noted reference). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 13, Williamson, in FIGS. 1-12 and related text, e.g., Abstract, cols. 1-20, discloses a memory device, comprising:
 
    PNG
    media_image1.png
    636
    582
    media_image1.png
    Greyscale

an array (e.g., 201) of vertically stacked memory cells (e.g., 203), the array comprising:
a vertical stack of horizontally oriented conductive lines (e.g., 106), each conductive line comprising:
 (see Pellizzer for: a first portion extending in a first horizontal direction; and a second portion extending in a second horizontal direction at an angle to the first horizontal direction).
Williamson discloses the claimed invention except for a first portion extending in a first horizontal direction; and a second portion extending in a second horizontal direction at an angle to the first horizontal direction.

    PNG
    media_image2.png
    462
    527
    media_image2.png
    Greyscale

Pellizzer, in FIG. 4 and related text, e.g., Abstract, paragraphs [0003], [0020], [0045], [0046], claim1, teaches a first portion (L-shaped 420 within bundle 412) extending in a first horizontal direction; and a second portion (L-shaped 420 within bundle 412) extending in a second horizontal direction at an angle to the first horizontal direction. The combined teachings of Williamson and Pellizzer render obvious the invention described in claims 13-20.
It would have been obvious to one of ordinary skill in the art to modify Williamson’s memory device as taught by Pellizzer. This is because: 1. the modification allows formation of features having dimensions smaller than possible utilizing standard lithographic techniques to achieve greater memory density, reduce power consumption, and improve device performance (Pellizzer [0050]); and/or 2. all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007).
RE 14, insofar as definite, modified Williamson discloses the memory device of claim 13, wherein the array (e.g., 201) of vertically stacked memory cells (e.g., 203) further comprises a number of horizontally oriented access devices, wherein each horizontally oriented access device is electrically coupled to a second portion of a digit line of the vertical stack of horizontally oriented conductive lines (e.g., 106) at an end of the conductive line (col. 15, lns. 3-12, FIG. 12).
RE 15, modified Williamson discloses the memory device of claim 13, wherein the second portion of each conductive line is of a length greater than a length of the second portion of the conductive line oriented above it (col. 10, lns. 62-65, FIG. 10A).
RE 16, insofar as definite, modified Williamson discloses the memory device of claim 13, further comprising a vertical body contact (contact structure (not shown) of staircase structures 122, 122') formed in direct electrical contact with one or more of the horizontally oriented access devices (e.g., col. 15, lns. 3-18).
RE 17, insofar as definite, Williamson discloses the claimed invention except for the memory device of claim 13, wherein each access device is electrically coupled to the second portion of a conductive line of the vertical stack of horizontally oriented conductive lines.
Pellizzer teaches bundle 412 including an additional eight electrodes that may be coupled to conductive lines 420 by way of vertical connectors 430 (e.g., [0045], FIG. 4).
It would have been obvious to one of ordinary skill in the art to modify Williamson’s memory device as taught by Pellizzer. This is because: 1. the modification allows formation of features having dimensions smaller than possible utilizing standard lithographic techniques to achieve greater memory density, reduce power consumption, and improve device performance (Pellizzer [0050]); and/or 2. all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 18, insofar as definite, Williamson discloses the claimed invention except for the memory device of claim 13, wherein each access device is electrically coupled to a sense amplifier.
Pellizzer teaches driver circuitry including sense amplifiers ([0020], [0046], FIG. 4).
It would have been obvious to one of ordinary skill in the art to modify Williamson’s memory device as taught by Pellizzer. This is because: 1. the modification allows formation of features having dimensions smaller than possible utilizing standard lithographic techniques to achieve greater memory density, reduce power consumption, and improve device performance (Pellizzer [0050]); and/or 2. all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 19, Williamson discloses the claimed invention except for the memory device of claim 13, wherein each conductive line further comprises a third portion extending in a third horizontal direction at an angle to the second horizontal direction.
Pellizzer teaches a memory device including DRAM (e.g., [0003], claim 1, FIG. 4) in which second bundle 412 of conductive lines 420 extends in a third horizontal direction at an angle to the second horizontal direction at socket 400 (FIG. 4).
It would have been obvious to one of ordinary skill in the art to modify Williamson’s memory device as taught by Pellizzer. This is because: 1. the modification allows formation of features having dimensions smaller than possible utilizing standard lithographic techniques to achieve greater memory density, reduce power consumption, and improve device performance (Pellizzer [0050]); and/or 2. all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 20, modified Williamson discloses the memory device of claim 13, wherein the memory device is a three-dimensional (3D) dynamic random access memory device (col. 17, lns. 20-23; FIG. 12).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as obvious over Williamson as evidenced in or in view of Pellizzer as further evidenced by Siek (US 5866928; below, “Siek”). MPEP § 2143(A)-(G).
RE 21, modified Williamson discloses the memory device of claim 13, wherein the array (e.g., 201) of vertically stacked memory cells (e.g., 203) is electrically coupled in an open digit line architecture. Williamson’s three-dimensional (3D) memory array architecture is not particularly limited. Moreover, such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, see Siek’s col. 2, ln. 23 to col. 3, ln. 13. The combined teachings of Williamson, Pellizzer, and Siek render obvious the inventions described in claims 21 and 22.
RE 22, modified Williamson discloses the memory device of claim 13, wherein the array (e.g., 201) of vertically stacked memory cells (e.g., 203) is electrically coupled in a folded digit line architecture. Williamson’s three-dimensional (3D) memory array architecture is not particularly limited. Moreover, such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, see Siek’s col. 2, ln. 23 to col. 3, ln. 13.
Claims 13-22 are rejected.
Conclusion
The prior art made of record and not relied upon, Lilak et al. (US 20190189635), is considered pertinent to applicants’ disclosure. Lilak et al. does not teach, inter alia, a vertical stack of horizontally oriented conductive lines, each conductive line comprising: a first portion extending in a first horizontal direction; and a second portion extending in a second horizontal direction at an angle to the first horizontal direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815